PER CURIAM.
Petitioner seeks a writ of certiorari, contending that the trial court’s denial of its motion for summary judgment constituted a departure from the essential requirements of law. It is petitioner’s position that respondent’s claim is barred by application of the sovereign immunity doctrine. We conclude that we lack jurisdiction to review this interlocutory order. See Dep’t of Education v. Roe, 679 So.2d 756 (Fla.1996); School Bd. of Miami-Dade County v. Leyva, 975 So.2d 576 (Fla. 3d DCA 2008).
Petition for Writ of Certiorari DENIED.
MONACO, C.J., EVANDER and JACOBUS, JJ., concur.